Citation Nr: 1758932	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  09-48 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for degenerative joint disease of the lumbar spine. 

2.  Entitlement to rating higher than 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to rating higher than 10 percent for recurrent subluxation of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970 and from January 2003 to March 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Houston, Texas.

In July 2012, the Veteran was afforded a personal hearing before a Veterans Law Judge.    

In October 2012, the Board remanded the case for further development.


FINDINGS OF FACT
	
In an April 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran stated that he desired to withdraw his appeals for a higher rating for service-connected degenerative joint disease of the lumbar spine, degenerative joint disease of the right knee, and recurrent subluxation of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a higher rating for service-connected degenerative joint disease of the lumbar spine have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal for a higher rating for service-connected degenerative joint disease of the right knee have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal for a higher rating for service-connected recurrent subluxation of the right knee have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2017).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In an April 2017 statement, the Veteran stated that he desired to withdraw his appeal.  The Board finds that the Veteran has expressed his desire to withdraw his appeal for the issues of a higher rating for service-connected degenerative joint disease of the lumbar spine, degenerative joint disease of the right knee, and recurrent subluxation of the right knee.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning those issues.  See 38 U.S.C. § 7105(d)(5) (2012).  Accordingly, the Board will dismiss those issues on appeal.


ORDER

The appeal of the issue of entitlement to a higher rating for service-connected degenerative joint disease of the lumbar spine is dismissed.  

The appeal of the issue of entitlement to a higher rating for service-connected degenerative joint disease of the right knee is dismissed.  

The appeal of the issue of entitlement to a higher rating for service-connected recurrent subluxation of the right knee is dismissed.  




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


